LATTIMORE, Judge.
Conviction for operating an open saloon; punishment, a fine of $500.00.
Sec. 3, Art. 1, Chap. 467, Acts Second Called Session, 44th Legislature, defines the term “open saloon” as :
“Any place where any intoxicants whatever, manufactured in whole or in part by means of the process of distillation, or any liquor composed or compounded in part of distilled spirits, —is sold or offered for sale for beverage purposes by the drink •or in broken or unsealed containers, or any place where any such liquors are sold or offered for sale for human consumption on the premises where sold.”
The information in this case followed the statute, and -charged that appellant Nounes did then and there operate and assist in operating an open saloon on the premises of the said Nounes, — same being a place where intoxicants manufactured in whole or in part by means of the process of distillation, and liquor composed and compounded in part of distilled spirits was sold and offered for sale for human consumption on said premises. We find no statement of facts in the record, nor were there any exceptions taken to the charge, nor, as far as *605we can see, to any other matter or occurrence during the trial. No brief is on file for the appellant.
Finding no error in the record, the judgment is affirmed.

Affirmed.